Order filed, December 27, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01027-CV
                                 ____________

RONDA G. NEELY, INDIVIDUALLY AND ON BEHALF OF THE ESTATE
 OF JANET S. GOEHRING, DECEASED, AND MICHELLE PATRICK,
      INDIVIDUALLY, AND ROYCE GREGORY GOEHRING,
                  INDIVIDUALLY, Appellant

                                         V.

                UNION CARBIDE CORPORATION, Appellee


                     On Appeal from the 11th District Court
                              Harris County, Texas
                     Trial Court Cause No. 2007-32446-ASB


                                     ORDER

      The reporter’s record in this case was due December 06, 2018. See Tex. R.
App. P. 35.1. On December 11, 2018, this court ordered the court reporter to file
the record within 10 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Mark Miller, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Mark Miller does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM